t c memo united_states tax_court maxine smith petitioner v commissioner of internal revenue respondent docket no 20578-03l filed date maxine smith pro_se linda j wise for respondent memorandum opinion wells judge respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination in response to the notice_of_determination petitioner timely filed a petition pursuant to sec_6330 the issues to be decided are whether petitioner is precluded from contesting her underlying tax_liabilities for and and if petitioner is not precluded from contesting the underlying liabilities for and whether she is entitled to dependency_exemption deductions for two children for taxable years and whether petitioner qualifies for head_of_household filing_status for and and whether petitioner is entitled to earned_income tax_credits for and and whether respondent may proceed with collection for the and taxable years background some of the facts and certain exhibits have been stipulated the parties’ stipulations of fact are incorporated in this opinion by reference and are found as facts in the instant case at the time of filing the petition petitioner resided in mississippi petitioner filed form sec_1040 u s individual_income_tax_return for and petitioner timely filed a return for a different address is listed on each of the and returns 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended on her return petitioner claimed head_of_household filing_status dependency_exemption deductions for two children and an earned_income_tax_credit on her return petitioner claimed head_of_household filing_status dependency_exemption deductions for two children and an earned_income_tax_credit on date respondent mailed petitioner a letter dated date proposing adjustments to her and returns the letter which was sent to the address listed on her return was returned to respondent as attempted-not known respondent mailed a letter dated date to the address listed on petitioner’s return informing petitioner that no response was received regarding the date letter this letter was also returned to respondent as attempted-not known on date respondent mailed a copy of the july letter to petitioner at the address listed on her return this letter was also returned to respondent as undeliverable as addressed-no forwarding order on file on date respondent mailed to the address listed on petitioner's return a letter indicating that respondent did not receive a response to the communications he sent petitioner regarding the proposed adjustments made to petitioner’s and tax years respondent submitted to the postmaster in jackson mississippi a form_4759 address information request to trace petitioner from her last_known_address the address listed on her return in response the form was returned to respondent stating that petitioner had moved left no forwarding address on date respondent sent by certified mail to the address listed on petitioner’s return a notice_of_deficiency for the and tax years this was returned to respondent unclaimed included in the administrative file created by respondent’s appeals_office regarding petitioner’s request for a sec_6330 hearing hearing is an imfolt transcript that shows a history of petitioner’s address changes the imfolt transcript shows that petitioner’s address was changed during date to the address listed on petitioner’s return the imfolt transcript shows that petitioner’s address was changed during the week of date to an address based on correspondence with petitioner on date respondent mailed petitioner a notice_of_deficiency for the and tax years the notice which was sent to the address listed on petitioner’s return was returned to respondent by the post office on date the post office indicated on the envelope that it attempted delivery on may and date the timeframe during which petitioner resided at the address listed on her return is unclear nevertheless even after she moved from the address listed on her return petitioner’s mail continued to be delivered to that address and petitioner’s brother continued to tend to the house and collect petitioner’s mail on date respondent issued to petitioner letter final notice-notice of intent to levy and your notice of a right to a hearing for petitioner’s unpaid tax_liabilities for and on date petitioner mailed to respondent a form request for a collection_due_process_hearing on date respondent received this form on form petitioner indicated that she is unmarried she is the sole provider for her four children and that she does not feel that she owes tax_liabilities since she claims not to have received anything to sign for the and audit the hearing was assigned to settlement officer suzanne magee settlement officer magee settlement officer magee by letter dated date advised petitioner to provide certain information prior to the scheduled hearing time and advised petitioner of the date and time of the scheduled hearing on date petitioner telephoned settlement officer magee and informed her that she first learned of the hearing on date when she checked her post office box petitioner agreed to mail information to settlement officer magee and also indicated that she wanted to discuss the case by telephone the telephone conference was rescheduled for date on date petitioner faxed information to settlement officer magee on date settlement officer magee sent a letter to petitioner informing her that petitioner did not call as arranged and that the faxed information had been received in addition settlement officer magee advised petitioner that if she did not hear from petitioner within days she would assume that petitioner did not want a hearing the letter also stated that the information petitioner provided settlement officer magee so far was insufficient to constitute a reasonable alternative to the proposed levy on date respondent sent petitioner a notice_of_determination on date petitioner timely petitioned this court discussion where the validity of the underlying tax_liability is properly in issue the court will review the matter de novo 114_tc_604 114_tc_176 where the validity of the underlying tax is not properly in issue however the court will review the commissioner's administrative determination for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite a taxpayer may challenge the existence or amount of the underlying tax_liability if they did not receive a notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute the tax_liability sec_6330 see also sec_301_6330-1 q a-e2 proced admin regs under sec_6330 the receipt of a notice_of_deficiency is a relevant event if the taxpayer denies receipt of the notice_of_deficiency for purposes of sec_6330 the commissioner must offer evidence of its actual mailing in order for the presumption of delivery to arise sapp v commissioner tcmemo_2006_104 petitioner asserts that she did not timely petition this court pursuant to the notice_of_deficiency for and because she did not receive that notice until respondent introduced evidence of multiple attempts to send the notice_of_deficiency for and to the addresses listed on petitioner’s most recent tax returns additionally the record shows that petitioner failed to notify respondent or the u s postal service of her changes in address nonetheless we find credible petitioner’s testimony at trial that she did not actually receive the notice_of_deficiency see tatum v commissioner tcmemo_2003_115 petitioner testified that she moved frequently during the time the notice was sent although petitioner was unable to testify about the exact dates of residence at individual addresses it seems likely that neither letter was sent to an address at which she was then residing furthermore we conclude that petitioner’s nonreceipt of the notice_of_deficiency is not due to petitioner’s deliberate refusal of delivery or similar misconduct cf 114_tc_604 taxpayers refused delivery of the notice_of_deficiency lehmann v commissioner tcmemo_2005_90 taxpayer intentionally provided an incorrect address to respondent’s examining agent accordingly we hold that petitioner may raise the underlying liabilities generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 to be entitled to head_of_household filing_status a taxpayer must be unmarried and not a surviving_spouse at the close of the tax_year and must maintain as their home a household which constitutes for more than one-half of the year the principal_place_of_abode as a member of their household of a person for whom the taxpayer is entitled to a deduction for a dependency_exemption pursuant to sec_151 sec_2 a taxpayer is considered as maintaining a household only if more than half of the cost of maintaining the household during the taxable_year is furnished by the taxpayer sec_2 56_tc_512 as to dependency_exemptions sec_151 provides that an exemption is allowed for each person who is a dependent of a taxpayer if the following requirements are met a the individual for whom an exemption is claimed is a u s citizen or resident who is a dependent as defined in sec_152 which includes a son daughter stepson stepdaughter sibling parent or other ancestor stepparent niece nephew aunt uncle certain relatives-in-law or an individual other than the taxpayer’s spouse who for the taxable_year of the taxpayer has as their principal_place_of_abode the home of the taxpayer and is a member of the taxpayer’s household b over one-half of the individual’s support for the taxable_year is received from the taxpayer and c the individual’s gross_income is less than the exemption_amount or the individual is the taxpayer’s child who is younger than age or is a student younger than age sec_151 sec_152 and b sec_152 requires that to be entitled to a dependency_exemption deduction for a person not related to the taxpayer the taxpayer must show that the individual for whom the dependency_exemption deduction is sought has as their principal_place_of_abode the home of the taxpayer and is a member of the taxpayer’s household for purposes of qualifying for the earned_income_credit sec_32 provides in part that an eligible_individual is an individual who has a qualifying_child for the taxable_year a qualifying_child is defined as an individual’s child stepchild sibling step-sibling a descendant of any of these or an eligible_foster_child placed with the individual by an authorized agency whom the individual cares for as the individual’s own child who is under the age of and who has the same principal_place_of_abode as the individual for more than one-half of the taxable_year sec_32 petitioner offered some documents to settlement officer magee but failed to participate in the telephone hearing those documents are part of the record however the documents do not establish petitioner’s entitlement to head_of_household status or the dependency_exemption deductions and earned_income tax_credits she claimed on her returns for and petitioner also testified at trial however her unsubstantiated and self- serving testimony lacked sufficient specificity to carry her burden_of_proof that she is entitled to head_of_household status or the dependency_exemption deductions or earned_income tax_credits she claimed on her returns for and 403_f2d_403 2d cir affg tcmemo_1967_85 see also 87_tc_74 indeed in her testimony at trial petitioner admitted that she received support from the father of the children she claimed on her returns whenever it was needed furthermore petitioner failed to establish by the introduction of credible_evidence that any of the children she claimed on her returns with respect to the dependency_exemption deductions and earned_income credits were her children and that the children she claimed resided with her during the years in issue she failed to establish the amount of support she contributed for such children the total costs of maintaining the household and the part of such costs contributed by her for the years in issue petitioner did not raise any issues relating to appropriate spousal defenses challenges to the appropriateness of collection actions or collection alternatives accordingly we do not address those issues on the basis of the record before us in the instant case we hold that respondent’s determination set forth in the notice_of_deficiency is correct and respondent may proceed with collection of the underlying tax we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant or moot to reflect the foregoing for respondent decision will be entered
